Exhibit 10.3

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT is entered into as of December 5, 2011, between Joy Global Inc.,
a Delaware Corporation, (the “Company”) and (the “Employee”). In consideration
of the mutual promises and covenants made in this Agreement and the mutual
benefits to be derived from this Agreement, the Company and the Employee agree
as follows:

Subject to the provisions of this Agreement and the provisions of the Joy Global
Inc. 2007 Stock Incentive Plan (as amended from time to time, the “Plan”), the
Company hereby grants to the Employee restricted stock units (the “Restricted
Stock Units”) as of December 5, 2011, (the “Grant Date”). This grant constitutes
an “other stock-based award” under Section 8 of the Plan. Capitalized terms not
defined in this Agreement have the meanings given to them in the Plan.

1. Vesting.

 

  (a) Subject to the provisions of Paragraph 5(a) of this Agreement, the
Restricted Stock Units will vest, become non-forfeitable and be settled as
follows: one-third on December 5, 2014 (with fractional units rounded up to the
next whole unit); one-third on December 5, 2015, (with fractional units rounded
up to the next whole unit); and the remainder on December 5, 2016 (each such
date, an “Original Settlement Date” with respect to the applicable units).

 

  (b) Employee agrees to comply with the Company’s Executive Leadership Team
Stock Ownership Policy, which is attached as Exhibit 1, with respect to this
award.

 

  (c) If for any reason the Employee does not acknowledge and accept this
Agreement by 5:00 p.m. Milwaukee time on December 4, 2012, then (1) the Employee
shall be considered to have declined the grant of the Restricted Stock Units,
(2) the Company’s grant of the Restricted Stock Units shall be deemed
automatically rescinded and the Restricted Stock Units shall be null and void
and (3) the Employee’s acceptance of this Agreement after such time shall have
no legal effect and the Company shall not be bound by any such acceptance.

2. Restriction Period. The Restriction Period with respect to each Restricted
Stock Unit is the time between the Grant Date and the date such Restricted Stock
Unit vests.

3. No Shareholder Rights Before Settlement. The Employee shall not be entitled
to any rights or privileges of ownership of shares of Common Stock with respect
to any Restricted Stock Unit unless and until a share of Common Stock is
actually delivered to the Employee in settlement of such Restricted Stock Unit
pursuant to this Agreement.

4. Dividends. On each payment date with respect to any dividend or distribution
to holders of Common Stock with a record date occurring during a Restriction
Period, the Employee will be credited with additional Restricted Stock Units
(rounded to the nearest whole unit) having a value equal to the amount of the
dividend or distribution that would have been



--------------------------------------------------------------------------------

payable with respect to the unvested Restricted Stock Units if they had been
actual shares of Common Stock on such record date, based on the Fair Market
Value of a share of Common Stock on the applicable payment date. Such additional
Restricted Stock Units shall also be credited with additional Restricted Stock
Units as further dividends or distributions are declared, and all such
additional Restricted Stock Units shall be subject to the same restrictions and
conditions as the Restricted Stock Units with respect to which they were
credited.

5. Forfeiture and Settlement of Units.

 

  (a) If the Employee incurs a Termination of Employment for any reason, any
Restricted Stock Units that had not become non-forfeitable prior to the date of
such Termination of Employment shall be forfeited; provided, however, that if
such Termination of Employment is by reason of the Employee’s death or
Disability, the Restricted Stock Units shall become non-forfeitable; and
provided further that if such Termination of Employment is due to Retirement,
the Committee shall have the discretion to determine as of the date of such
Retirement that any Restricted Stock Units that had not become non-forfeitable
prior to the date of such Termination of Employment due to Retirement shall
become non-forfeitable. If the Restricted Stock Units become nonforfeitable on
account of the Employee’s death or Disability (provided that, on account of the
Disability, the Employee is disabled within the meaning of Section 409A(a)(2)(C)
of the Code and the regulations thereunder) (a “409A Disability”), the
Restricted Stock Units shall be settled as soon as practicable (but no more than
30 days) after the Employee’s death or the 409A Disability. If the Restricted
Stock Units become nonforfeitable on account of Disability (other than a 409A
Disability) or, in the discretion of the Committee, on account of Retirement,
the Restricted Stock Units shall continue to vest and be settled in accordance
with the schedule in Paragraph 1 of this Agreement. If, in the event of the
Employee’s death, the Employee fails to designate a beneficiary, or if the
designated beneficiary of the Employee dies before the Employee dies or before
the complete payment of the amounts payable under this Agreement, the amounts to
be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Employee and the
beneficiary.

 

  (b) Unless earlier forfeited or settled pursuant to Paragraph 5(a) of this
Agreement, each Restricted Stock Unit shall be settled at the end of the
Restriction Period applicable to such Restricted Stock Unit. Each Restricted
Stock Unit settled pursuant to this Paragraph 5 shall be settled by delivery of
one share of Common Stock. Any fractional Restricted Stock Units shall be
rounded to the nearest whole number.

6. Change in Control and Corporate Events.

 

  (a)

Notwithstanding any other provision of this Agreement, in the event of a Change
in Control (unless such Change in Control does not qualify as an event described
in Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder), all
outstanding Restricted Stock Units held by the Employee on the effective date of

 

2



--------------------------------------------------------------------------------

  the Change in Control, whether or not then vested, shall be settled as soon as
practicable (but no more than 30 days) after the Change in Control by payment to
the Employee of an amount in cash equal to the Fair Market Value of a share of
Common Stock on the date of the Change in Control times the number of such
Restricted Stock Units.

 

  (b) In the event of a stock split, spin-off, or other distribution of stock or
property of the Company, or any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), the number of Restricted Stock Units subject to the award shall be
equitably adjusted by the Committee as it determines to be appropriate in its
sole discretion; provided, however, that the number of Restricted Stock Units
subject to the award shall always be a whole number. In the event of any other
change in corporate capitalization (including, but not limited to, a change in
the number of shares of Common Stock outstanding), or a corporate transaction,
such as any merger, consolidation, or separation, or any partial or complete
liquidation of the Company, the number and kind of Restricted Stock Units
subject to the award may be adjusted by the Board or Committee as the Board or
Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Restricted Stock Units subject to the award shall
always be a whole number. The determination of the Board or Committee regarding
any adjustment will be final and conclusive.

7. Event of Restatement.

 

  (a) If the Company restates any previously reported financial statements and
such restatement is required as a result of the Company’s material noncompliance
with any financial reporting requirement under the federal securities laws:

 

  (i) the Employee shall pay to the Company any gain the Employee received in
connection with the award under this Agreement to the extent, determined by the
Board or Committee, that the Employee would have received less gain based upon
the restated financial results, and “gain” for this purpose shall include the
proceeds of any sale of stock of the Company, after the award has been settled;

 

  (ii) the amount of the award under this Agreement shall be reduced to the
extent, determined by the Board or Committee, such amount would have been lower
based upon the restated financial results;

 

  (iii) the Employee shall be required to reimburse or repay to the Company any
other amount that the Company determines to be due pursuant to any policy the
Board or Committee adopts pursuant to section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (or pursuant to any regulation, rule, stock
exchange listing standard or other guidance implementing such section).

 

3



--------------------------------------------------------------------------------

  (b) The Company may seek recovery of the amounts due under subsection (a) by
all legal means available, including, to the extent permitted by law, seeking
direct repayment from the Employee, withholding such amount from other amounts
owed by the Company to the Employee (or with respect to the Employee), and
causing the cancellation of any outstanding incentive award.

 

  (c) The determination of the Board or Committee regarding the consequence of
any event of restatement as described in this Paragraph 7 shall be final and
conclusive. This Paragraph 7 does not affect the Company’s ability to pursue any
and all available legal rights and remedies under governing law.

8. Nontransferability. Restricted Stock Units granted under this Agreement are
not transferable by the Employee, whether voluntarily or involuntarily, by
operation of law or otherwise, during the Restriction Period, except as provided
in the Plan. Any assignment, pledge, transfer or other disposition, voluntary or
involuntary, of the Restricted Stock Units made, or any attachment, execution,
garnishment, or lien issued against or placed upon the Restricted Stock Units,
except as provided in the Plan, shall be void.

9. Administration. This Agreement and the rights of the Employee hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Employee.

10. Taxes and Withholdings. No later than the applicable date of settlement of
the Restricted Stock Units, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state, local, and applicable non-U.S. taxes, of any kind required by law to be
withheld upon the settlement of such Restricted Stock Units, and the Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind due to the Employee federal, state, local and applicable
non-U.S. taxes of any kind required by law to be withheld upon the settlement of
such Restricted Stock Units.

11. Confidential Information; Noncompetition; Nonsolicitation.

Nothing in this Agreement or that follows limits the Company’s or Affiliates’
rights with respect to Trade Secrets which are defined by and protected by Wis.
Stat. § 134.90. Each of the following provisions impose covenants on the
Employee that are to be interpreted and applied independent of the other
covenants contained in this Agreement.

 

  (a)

(i) The Employee acknowledges he or she will hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its Affiliates and their respective
businesses that the Employee obtains during the Employee’s employment by the
Company or any of its Affiliates and that (x) is not public knowledge or
(y) became public knowledge as a result of the Employee’s violation of this

 

4



--------------------------------------------------------------------------------

  Paragraph 11(a) (“Confidential Information”). The Employee acknowledges that
the Confidential Information is highly sensitive and proprietary and includes,
without limitation: product design information, product specifications and
tolerances, manufacturing processes and methods, information regarding new
product or new feature development, information regarding how to satisfy
particular customer needs, expectations and applications, information regarding
strategic or tactical planning, information regarding pending or planned
competitive bids, information regarding costs, margins, and methods of
estimating, and information regarding personnel matters of key employees. The
Employee shall not use, communicate, divulge or disseminate Confidential
Information to any person, firm, corporation, partnership or entity of any kind
whatsoever under any circumstances reasonably likely to result in the use of
such Confidential Information to the competitive disadvantage of the Company or
any of its Affiliates. This Paragraph 11(a)(i) shall apply only in geographic
areas in which such use or disclosure of Confidential Information as defined
above would competitively harm the Company or its Affiliates and only for a
period of two (2) years following the Termination of Employment, except with the
prior written consent of the Company or as otherwise required by law or legal
process.

(ii) All computer software, business cards, telephone lists, customer lists,
price lists, contract forms, catalogs, records, files and know-how acquired
while an employee of the Company or any of its Affiliates are acknowledged to be
the property of the Company or the applicable Affiliate(s) and shall not be
duplicated, removed from the possession or premises of the Company or such
Affiliate(s) or made use of other than in pursuit of the business of the Company
and its Affiliates or as may otherwise be required by law or any legal process,
and, upon Termination of Employment for any reason, Employee shall deliver to
the Company (or the applicable Affiliate, if the Employee is employed outside
the United States), without further demand, all such items and any copies
thereof which are then in his or her possession or under his or her control.

 

  (b) The Employee acknowledges that his or her employment may place him or her
in a position of contact and trust with customers of the Company or its
Affiliates, and that in the course of employment the Employee may be given
access to and asked to maintain and develop relationships with such customers.
The Employee acknowledges that such relationships are of substantial value to
the Company and its Affiliates and that it is reasonable for the Company to seek
to prevent Employee from giving competitors unfair access to such relationships.
Employee further acknowledges that the Company and its Affiliates and their
competitors operate and compete worldwide.

 

  (c)

Prior to and through an eighteen-month period following the Termination of
Employment date, the Employee will not within the geographic area where the
Company or any of its Affiliates do business, except upon prior written
permission signed by the President or an Executive Vice President of the
Company, consult with or advise or, directly or indirectly, as owner, partner,

 

5



--------------------------------------------------------------------------------

  officer or employee, engage in business with any company or entity in
competition with the Company or any of its Affiliates in the business of
manufacturing, selling, servicing, or repairing equipment or parts within the
Company’s industry, (which are defined only as those entities and their
affiliates set forth in the attached Exhibit 2) in a capacity where the
Employee’s knowledge of Confidential Information or Trade Secrets of the Company
or any of its Affiliates would reasonably be likely to place the Company or any
of its Affiliates at a competitive disadvantage. Notwithstanding the foregoing,
the Employee may make and retain investments in not more than three percent of
the equity of any such company if such equity is listed on a national securities
exchange or regularly traded in an over-the-counter market.

 

  (d) Prior to and through a two-year period following the Termination of
Employment date, the Employee will not, directly or indirectly solicit or induce
for employment on behalf of any company or entity in competition with the
Company or any of its Affiliates in the business of manufacturing, selling,
servicing or repairing mining equipment or parts which are defined only as those
entities and their affiliates set forth in the attached Exhibit 2 (other than
any personal assistant hired to work directly for the Employee), any individual
employed by the Company or any of its Affiliates on the Termination of
Employment date or any person who was so employed by the Company or any of its
Affiliates at any time during the preceding three months.

 

  (e) Prior to and through a one-year period following the Termination of
Employment, the Employee will not, directly or indirectly, interfere with, or
endeavor to entice away from Company or any of its Affiliates, any person, firm,
corporation, partnership or entity of any kind whatsoever which is a customer of
Company or any of its Affiliates, or which was a customer of Company or any of
its Affiliates, within one year prior to the Termination of Employment date,
and, which the Employee regularly performed services for, or regularly dealt
with, or regularly had contact with such customer on behalf of the Company or
any of its Affiliates, and the Employee obtained knowledge, as a result of his
or her position with the Company or any of its Affiliates, which would be
beneficial to Employee’s efforts to convince such customer to cease doing
business with the Company or any of its Affiliates, in whole or in part.

 

  (f) In the event of a breach of the Employee’s covenants under this Paragraph
11, the Restricted Stock Units shall immediately be forfeited as of the date of
such breach. The Employee acknowledges and agrees that such forfeiture is not
expected to adequately compensate the Company and its Affiliates for any such
breach and that such forfeiture shall not substitute for or adversely affect the
remedies to which the Company or any of its Affiliates is entitled under
Paragraph 11(g) or at law.

 

6



--------------------------------------------------------------------------------

  (g) In the event of a breach of the Employee’s covenants under this Paragraph
11, it is understood and agreed that the Company and any Affiliate(s) that
employed the Employee shall be entitled to injunctive relief, as well as any
other legal or equitable remedies. The Employee acknowledges and agrees that the
covenants, obligations and agreements of the Employee in Paragraphs 11(a), (b),
(c), (d) and (e) of this Agreement relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants, obligations
or agreements will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Employee agrees that the
Company and any Affiliate(s) that employed the Employee shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Employee from committing any violation
of such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies that the Company or
its Affiliates may have.

 

  (h) The Company and the Employee hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the federal court of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Paragraph 11 and the interpretation and enforcement of this
Paragraph 11, and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating to such
matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 11.

12. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Employee:

 

If to the Company:    Joy Global Inc.    100 East Wisconsin Avenue, Suite 2780
   Milwaukee, WI 53202    Attention: Corporate Secretary    Facsimile:
414-319-8510

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 12. Notice and
communications shall be effective when actually received by the addressee.

 

7



--------------------------------------------------------------------------------

13. Successors. Except as otherwise provided hereunder, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any transferee or successor of the Employee pursuant to
Paragraph 8.

14. Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws with the
exception of Paragraph 11, which will be interpreted, enforced, and governed by
the laws of the State of Wisconsin, without reference to principles of conflict
of laws.

15. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement is held invalid or
unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.

16. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.

17. Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

18. Amendment. This Agreement may not be modified, amended or waived except by
an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

19. Section 409A of the Code. This Agreement and the Plan are intended, and
shall be construed, to comply with the requirements of Section 409A of the Code.
However, neither the Agreement nor the Plan transfers to the Company or any
entity or other individual any tax or penalty that is the responsibility of the
Employee. If any distribution or settlement of a Restricted Stock Unit pursuant
to the terms of this Agreement or the Plan would subject the Employee to tax
under Section 409A of the Code, the Company shall modify this Agreement and/or
the Plan (in each case, without the consent of the Employee) in the least
restrictive manner necessary in order to comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and, in each case, without any material diminution in the value of the payments
to the Employee.

 

8



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

21. Miscellaneous.

 

  (a) This Agreement shall not confer upon the Employee any right to continue as
an employee of the Company or its Affiliates, nor shall this Agreement interfere
in any way with the right of the Company or its Affiliates to terminate the
employment of the Employee at any time.

 

  (b) This Agreement shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.

 

       JOY GLOBAL INC.   

LOGO [g283383g09g02.jpg]

  

Sean D. Major

  

Executive Vice President, General Counsel and

    Secretary

  

EMPLOYEE:

  

By:                                                                     
            

 

9



--------------------------------------------------------------------------------

EXHIBIT 1

EXECUTIVE LEADERSHIP TEAM

STOCK OWNERSHIP POLICY

Members of the Company’s Executive Leadership Team are subject to the following
minimum ownership requirements for shares of the Company’s common stock:

 

  •  

CEO: Five times annual salary. Until the five times annual salary requirement
has been met, the executive is required to retain shares of Common Stock having
a market value at least equal to 50% of the pre-tax compensation realized upon
settlement of any restricted stock units, payment of any performance shares,
exercise of any stock options or settlement of any other stock awards. After the
five times annual salary requirement has been met, the CEO is required to
retain, at the retention rate specified in the preceding sentence, a sufficient
number of shares of Common Stock received by the CEO from subsequent settlements
of restricted stock units, payments of performance shares, exercises of stock
options and settlements of other stock awards as may be necessary at that time
to satisfy the five times annual salary requirement.

 

  •  

Other Executive Officers: Two and one-half times annual salary. Until the two
and one-half times annual salary requirement has been met, the executive is
required to retain shares of Common Stock having a market value at least equal
to 25% of the pre-tax compensation realized upon settlement of any restricted
stock units, payment of any performance shares, exercise of any stock options or
settlement of any other stock awards. After the two and one-half times annual
salary requirement has been met, the executive is required to retain, at the
retention rate specified in the preceding sentence, a sufficient number of
shares of Common Stock from subsequent settlements of restricted stock units,
payments of performance shares, exercises of stock options and settlements of
other stock awards as may be necessary at that time to satisfy the two and
one-half times annual salary requirement.

 

  •  

Each executive shall not sell, transfer or otherwise dispose of shares of Common
Stock (i) until the respective ownership requirement has been met or (ii) after
the respective ownership requirement has been met, to the extent that the
executive would no longer satisfy the ownership requirement immediately
following such sale, transfer or other disposition.

 

  •  

For the purposes of this policy, restricted stock units, performance shares and
stock options shall not be considered to be shares of Common Stock.

 

10



--------------------------------------------------------------------------------

EXHIBIT 2

COMPANIES

This Exhibit forms a part of the Restricted Stock Unit Award Agreement, entered
into as of December 5, 2011, between Joy Global Inc. and .

 

  1. Caterpillar, Inc.

  2. Cogar Manufacturing Inc.

  3. Eickhoff Corporation

  4. FMC Technologies Inc.

  5. Fletcher International or Fletcher Asset Management

  6. Longwall Associates, Inc.

  7. Komatsu Ltd.

  8. Sandvik AB

  9. SANY Group Co. Ltd.

 

11